Citation Nr: 1415047	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-03 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an injury to the right ulnar nerve with severe ulnar entrapment neuropathy, claimed as right hand.  


REPRESENTATION

Appellant represented by:	Dr. C. H. Thornton, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active service from January 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed by the RO in the January 2013 supplemental statement of the case (SSOC). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's claims file he was scheduled for a video conference hearing on November 14, 2014, to be conducted at the New Orleans RO.  The Veteran's hearing was not conducted and there is no evidence that he either withdrew his request for a hearing or did not show up to his hearing.  Instead, the Veterans' Appeals Control and Locator System (VACOLS) reflects that the Veteran's hearing was postponed.  Because video conference Board hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

